Title: To John Adams from Jared Ingersoll, Jr., 13 February 1801
From: Ingersoll, Jared, Jr.
To: Adams, John



Dear Sir
Philadelphia Feby 13th 1801

I extremely regret that my business requiring an immediate Return, prevented my having the honor a further Interview with you before I left the City of Washington.
permit me to repeat, what I have already mentioned to you verbally, my resignation of the office I now hold, as District Attorney of the United States for the District of Pennsylvania.
If the Result of the late Presidential election had been conformable to my wishes, & my Ideas of what was best for the publick, I would have continued to execute the Duties of the Office. I do not feel the same sense of obligation nor the same Inclination towards your successor.
As my profound Respect for you remains & my Attachment is encreased by what I conceive to be the ungrateful return of your Fellow-Citizens for a long course of very eminent Services, I shall hope to have the opportunity to pay my Respects to you as you pass thro’ Philadelphia towards Boston.
I am / With the highest esteem / Your obednt hum ser
Jared Ingersoll